                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION
                                         )
                                         )
VALERIE BRENSTON,                        )
                                               )
              Plaintiff,                       )   No. 4:18-CV-1239 RLW
                                               )
       v.                                      )
                                               )
MERS/MISSOURI GOODWILL                         )
INDUSTRIES,                                    )
                                               )
              Defendant.                       )

                              MEMORANDUM AND ORDER

       On February 5, 2019, Defendant Mers/Missouri Goodwill Industries filed its Motion to

Compel Rule 26 Initial Disclosures from Plaintiff.     (ECF No. 21).     Defendant claims that

Plaintiff Valerie Brenston did not make her Rule 26(a)(l) disclosures on January 14, 2019, as

required by the Court's December 14, 2018 Case Management Order (ECF No. 20).                On

February 15, 2019, Defendant filed a Supplemental Memorandum of Law in Support of its

Motion to Compel Rule 26 Initial Disclosures from Plaintiff (ECF No. 23), wherein Defendant

outlined its good faith attempts to confer with Plaintiff to resolve this dispute. Specifically,

Defendant spoke on the telephone with Plaintiff on February 14, 2019. To date, Plaintiff has not

responded to Defendant's Motion to Compel Rule 26 Initial Disclosures from Plaintiff.

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff shall respond to Defendant Mers/Missouri

Goodwill Industries' Motion to Compel Rule 26 Initial Disclosures from Plaintiff (ECF No. 21)

no later than March 11, 2019, or the Court will rule on Defendant's unopposed Motion.
Dated this 1st day of March, 2019.




                                      RONNIE L. WHITE
                                      UNITED STATES DISTRICT JUDGE




                                     -2-
